Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA




 EVLUTION NUTRITION, LLC,
                                                             Civil Action No.
                               Plaintiff,

           v.


 CELSIUS HOLDINGS, INC.,

                               Defendant.

 _________________________________________/

                                            COMPLAINT

        Plaintiff, Evlution Nutrition, LLC (“Evlution”), by its undersigned attorneys, for its

 complaint against Defendant, Celsius Holdings, Inc. (“Defendant”), alleges as follows:

                                  NATURE OF THE ACTION

      1.        Evlution brings this action against Defendant for trademark infringement and

 trademark dilution under the Lanham Act, 15 U.S.C. §§ 1114, 1125(a), as well as trademark

 infringement under Florida common law.

                                PARTIES AND JURISDICTION

      2.        Plaintiff, Evlution, is a Florida corporation with its principal place of business at

 1560 Sawgrass Corporate Parkway, 4th Floor, Sunrise, Florida 33323. Evlution is a prominent

 dietary and nutritional supplement company. Evlution’s products are sold in numerous domestic

 and international markets via its website and other popular stores and online marketplaces, such

 as GNC, Amazon, and Bodybuilding.com.




                                                 -1-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 2 of 7



      3.        Upon information and belief, Defendant is a Florida corporation with its principal

 place of business at 2424 North Federal Highway, #208, Boca Raton, FL 33431. Defendant

 manufactures beverages that contain nutritional supplements.

      4.        This Court has original jurisdiction over the claims arising under the Lanham Act

 pursuant to 28 U.S.C. §§1331, 1338 and 15 U.S.C. § 1121.

      5.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c).

      6.        This Court has personal jurisdiction over Defendant because it committed tortious

 acts in Miami-Dade County, Florida.

                                  GENERAL ALLEGATIONS

      7.        Evlution owns and prominently uses the trademark BCAA ENERGY for a line of

 products that contain branch-chain amino acids.

      8.        Evlution owns several trademark registrations on the supplemental register for the

 BCAA ENERGY mark: a standard word mark that has been in use and registered since 2014

 (USPTO Reg. No. 4634529) and two stylized marks that have been in use since 2014 and registered

 since 2018 (Reg. Nos. 5420185 and 5420186).

      9.        In addition, Evlution owns a registration on the principal register for EVLUTION

 BCAA ENERGY (Reg. No. 4675545) (collectively, these registrations shall be referred to as the

 “Marks”).

     10.         Evlution’s BCAA ENERGY product line contains its best-selling products.

     11.         Evlution has spent nearly $3 million in advertising and promotions for this line in

 the past two years.

     12.         Sales of its BCAA ENERGY products have steadily increased over $1 million

 each year and have surpassed $25 million in total sales since 2016.


                                                 -2-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 3 of 7



        13.       On Bodybuilding.com, Evlution’s products are currently ranked third on the site

 with over 1.5 million views annually.

        14.      On Amazon.com, BCAA ENERGY products receive another 300,000 views per

 year.

        15.      BCAA ENERGY also is sold nationally in 4,500 Walmart Supercenters, where it

 receives thousands of views every day.

        16.     Accordingly, the BCAA ENERGY mark is famous and closely associated in the

 public’s mind with Evlution’s products.

        17.     Defendant, without authorization or consent, recently introduced a beverage that

 uses the mark BCAA + ENERGY.

        18.     The BCAA + ENERGY mark is confusingly similar to Evlution’s BCAA

 ENERGY mark.

        19.     In addition, the Defendant’s BCAA + ENERGY product – a beverage that contains

 branch-chain amino acids – is similar to the products Evlution offers in its BCAA ENERGY line.

        20.     Further, Defendant’s label features the words “BCAA” and “ENERGY” stacked on

 top of each other, similar to Evlution’s label.

        21.     Evlution multiple letters to Defendant demanding that it cease using a mark so

 similar to its BCAA ENERGY mark, but Defendant refused.

        22.     Defendant’s use of a mark so confusingly similar to Evlution’s BCAA ENERGY

 mark constitutes, inter alia, trademark infringement under the Lanham Act and Florida common

 law.

        23.     Further, Defendant’s unauthorized and unlicensed use of a mark confusingly

 similar to the BCAA ENERGY mark has caused dilution of Evlution’s mark.


                                                   -3-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 4 of 7



     24.         As a result of Defendant’s actions, Evlution has been damaged in an amount to be

 determined at trial.

     25.         The unlawful activities of Defendant have resulted in and will continue to cause

 irreparable harm and injury to Evlution. Among other harms, these acts confuse consumers into

 believing that Evlution endorses Defendant and/or that Evlution and Defendant are affiliated,

 which is patently false.

     26.        Indeed, at this year’s Olympia Fitness & Performance Weekend – a fitness industry

 showcase event where both Evlution and Defendant had booths – several attendees asked

 Evlution’s representatives whether Defendant’s product was manufactured by Evlution, thus

 demonstrating the existence of actual consumer confusion. Defendant’s staff even began handing

 out Defendant’s samples directly in front of Evlution’s booth, making it clear that the confusion

 was intentional.

     27.         Upon information and belief, all of the misconduct complained of herein was

 knowing, intentional, willful and committed with knowledge of and in blatant disregard for

 Evlution’s rights.

                            COUNT I – TRADEMARK INFRINGEMENT

     28.         Evlution repeats and reincorporates the allegations contained in Paragraphs 1

 through 27 as if fully set forth herein.

     29.         Defendant’s actions constitute unlawful trademark infringement in violation of the

 Lanham Act, 15 U.S.C. §§ 1114, 1125(a).

     30.         Evlution has registered trademarks for BCAA ENERGY and EVLUTION BCAA

 ENERGY, as well as protectable common law rights in the BCAA ENERGY mark.




                                                 -4-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 5 of 7



     31.         Defendant is using a confusingly similar mark for its beverages that contain

 nutritional supplements.

     32.         Defendant’s unauthorized use of a mark so similar to Evlution’s will create a

 likelihood of confusion by leading consumers to believe that Evlution endorses Defendant and/or

 that Evlution and Defendant are affiliated.

     33.         As a result, Evlution has suffered damages in an amount to be determined at trial.

     34.         Further, these unlawful activities of Defendant have resulted in and will continue

 to result in irreparable harm and injury to Evlution.

         WHEREFORE, Plaintiff, Evlution, requests entry of judgment against Defendant, an

 award of damages, attorneys’ fees and costs, preliminary and permanent injunctive relief, and such

 other relief as this Court deems appropriate.

        COUNT II – FLORIDA COMMON LAW TRADEMARK INFRINGEMENT

     35.         Evlution repeats and reincorporates the allegations contained in Paragraphs 1

 through 27 as if fully set forth herein.

     36.         Evlution owns a valid trademark entitled to protection under Florida common law.

     37.         Defendant’s use of a mark that is confusingly similar in connection with its

 beverages that contain nutritional supplements is likely to cause confusion, mistake and deception

 among consumers as to whether Defendant’s business is affiliated with, sponsored or endorsed by

 Evlution.

     38.         As a result, Evlution has suffered damages in an amount to be determined at trial.

     39.         Further, this conduct constitutes trademark infringement under Florida common

 law and has resulted in and will continue to result in irreparable harm and injury to Evlution.

         WHEREFORE, Plaintiff, Evlution, requests entry of judgment against Defendant, an


                                                 -5-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 6 of 7



 award of damages, attorneys’ fees and costs, preliminary and permanent injunctive relief, and such

 other relief as this Court deems appropriate.

                                 COUNT III – TRADEMARK DILUTION

     40.         Evlution repeats and reincorporates the allegations contained in Paragraphs 1

 through 27 as if fully set forth herein.

     41.         Defendant’s actions constitute unlawful trademark dilution in violation of § 43(c)

 of the Lanham Act, 15 U.S.C. § 1125(c).

     42.         Evlution’s marks are “famous marks” within the meaning of the Lanham Act and

 were famous prior to Defendant’s conduct as alleged herein.

     43.         Defendant’s use of a mark so similar to Evlution’s marks for commercial

 advertising purposes dilutes the distinctive quality of the marks, and was done with the willful

 intent to trade on Evlution’s reputation.

     44.         Defendant’s unauthorized use of Evlution’s marks in connection with its beverages

 that contain nutritional supplements was done with notice and full knowledge that such use was

 not authorized or licensed by Evlution.

     45.         Defendant’s acts are in knowing and willful violation of Evlution’s rights under

 section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

     46.         As a result, Evlution has suffered damages in an amount to be determined at trial.

         WHEREFORE, Plaintiff, Evlution, requests entry of judgment against Defendant, an

 award of damages, attorneys’ fees and costs, preliminary and permanent injunctive relief, and such

 other relief as this Court deems appropriate.

 Dated: January 24, 2020




                                                 -6-
Case 0:20-cv-60159-BB Document 1 Entered on FLSD Docket 01/24/2020 Page 7 of 7



                              Respectfully submitted,


                              /s Eric D. Isicoff
                                 Eric D. Isicoff
                                 Fla. Bar No. 372201
                                 Isicoff@irlaw.com
                                 Carolina A. Latour
                                 Florida Bar No. 32412
                                 Latour@irlaw.com

                                ISICOFF RAGATZ
                                601 Brickell Key Drive
                                Suite 750
                                Miami, Florida 33131
                                Tel.: (305) 373-3232
                                Fax: (305) 373-3233
                                Attorneys for Plaintiff




                                       -7-
